DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joyner et al., (US 3,454,697).
Joyner et al. teaches, “A new composition of tetracycline antibiotics in dosage unit form is provided comprising chlortetracycline, tetracycline and demethylchlortetracycline in the ratio of 1:1:06 in combination with a suitable pharmaceutical carrier” (Abstract).  
The reference teaches a specific embodiment of an “Oral syrup or drop preparation” comprising 2.0-12.0% tetracycline antibiotics (orally active germicide), colloidal magnesium aluminum silicate, sodium phosphate monobasic, methylparabens, propylparabens, sucrose, red dye, cherry flavor (flavoring agent/), distilled water (liquid carrier), and sorbitol (see Example 3 at col. 5).
The prior art is anticipatory insofar as it provides a single-dose package, i.e. oral syrup or drop preparation, comprising a mixture of an orally active germicide, tetracycline antibiotics, and a flavoring agent, i.e. cherry flavor.
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to inherently possess the same chemical and physical properties, such as being sufficient to form an effective concentration of germicide and flavoring agent for a single session of water flossing.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohaladental (Kohaladental.com, published online 2011) in view of Ratcliff et al., (WO 2012/087374).
Kohaladental teaches a method of controlling gum disease by providing household bleach (germicide) and a Waterpik Oral Irrigator.
According to Kohaladental, “Research has shown inexpensive chlorinated mouthwashes to be safe and effective in reducing the disease causing bacterial over growth” (3rd paragraph).
The method involves adding 1.2 ml Clorox (Bleach) to 5 ounces of water and rising the mouth with the solution for 60 seconds (see THE FORMULA). Note: the active ingredient in Clorox bleach is sodium hypochlorite.
Alternatively, the reference teaches, “For use in a Waterpik Oral Irrigator—mix two batches or use ½ tsp. [teaspoon] bleach in 10 ounces of water in the reservoir” (Id.), as per claims 2-4, 6, 7, 9-14, 16-19.  

Kohaladental differs from the claimed method insofar as it does not teach a flavoring agent.

	Ratcliff et al. teaches flavored oral care compositions comprising a chlorine dioxide source.
	The compositions comprise a germicide insofar as they prevent or treat “bacterial, fungal or inflammatory diseases and condition is the oral cavity” (Abstract).  The composition may be in the “form of a rinse, spray or the like” (Id.)
	The chlorine dioxide source includes but is not limited to “sodium chlorite, chlorite ion, chlorine dioxide, stabilized chlorine dioxide (SCD) or similar” (p. 10).
	Flavoring agents include “oil of peppermint, oil of spearmint, oil of wintergreen, oil of cinnamon, eucalyptus oil or similar” (Id.), as per claims 8 and 15.
	The reference also teaches, “With the addition of a fluoride ion source, the composition may be used as an anticaries agent” (Abstract).
	Ratcliff et al. teaches a specific embodiment of a “Flavored SCD Oral Rinse” (liquid mixture) comprising stabilized chlorine dioxide (germicide, bleach), sodium fluoride, flavor (flavoring agent), sucralose (excipient) and water (p. 40, Table 4).
	The stabilized chlorine dioxide suffices as bleach insofar as it is capable of chemically whitening teeth.
	Ratcliff et al. teaches another embodiment of a flavored oral rinse (liquid mixture) comprising water, stabilized chlorine dioxide (germicide, bleach, halogen), sodium fluoride, peppermint (flavoring agent, excipient) and citric acid (p. 45, Oral Rinse 5).
	Since the compositions are taught to be transferred “into a suitable spray dispenser” (p. 48, Step 4.) they are capable of being used in a single session of water flossing.
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to add a flavoring agent to the composition of Kohaladental in view of Ratcliff for the advantage of making the composition palatable.  Since the composition of Kohaladental is an oral care composition it would have been obvious to add known oral care agents to the composition such as fluoride, as shown in Ratcliff. The fluoride would have provided an anticaries benefit, as taught by Ratcliff.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612